MEMORANDUM ***
Francisco Javier Gutierrez-Cruz and his wife Blanca Alvizo-Aguirre, natives and citizens of Mexico, petition pro se for review of the Board of Immigration Appeals’ (“BIA”) order summarily affirming an immigration judge’s (“IJ”) decision denying their applications for cancellation of removal. We dismiss the petition for review.
We lack jurisdiction to review the IJ’s discretionary determination that Petitioners failed to show exceptional and extremely unusual hardship to a qualifying relative. See Romero-Torres v. Ashcroft, 327 F.3d 887, 892 (9th Cir.2003).
Petitioners’ contention that the BIA deprived them of due process by streamlining their appeal is not colorable. See Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir.2005) (“Although we retain jurisdiction to review due process challenges, a petitioner must allege at least a colorable constitutional violation.”); Falcon Carriche v. Ashcroft, 350 F.3d 845, 848-49 (9th Cir. 2003).
We do not consider Petitioners’ contention regarding physical presence because Petitioners’ failure to establish hardship is dispositive.
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.